EXHIBIT 10.2
 
CERTIFICATE OF DESIGNATION,
PREFERENCES AND RIGHTS
of
SERIES A CONVERTIBLE PREFERRED STOCK
of
GULFSTREAM INTERNATIONAL GROUP, INC.
(Pursuant to Section 151 of the
Delaware General Corporation Law)


GULFSTREAM INTERNATIONAL GROUP, INC., a corporation organized and existing under
the laws of the State of Delaware (the "Corporation"), the certificate of
incorporation of which was filed in the office of the Secretary of State of
Delaware on December 20, 2005, as amended on June 12, 2007 and as further
amended on October 26, 2009, hereby certifies that the Board of Directors of the
Corporation (the "Board of Directors" or the "Board"), pursuant to authority of
the Board of Directors as required by Section 151 of the Delaware General
Corporation Law, and in accordance with the provisions of its Certificate of
Incorporation and Bylaws, each as amended and restated through the date hereof,
has and hereby authorizes a series of the Corporation's previously authorized
5,000,000 shares of preferred stock, par value $0.01 per share (the "Preferred
Stock"), and hereby states the designation and number of shares, and fixes the
relative rights, preferences, privileges, powers and restrictions thereof, as
follows:


I. DESIGNATION AND AMOUNT


The designation of this series, which consists of up to Two Hundred Fifty
Thousand (250,000) shares of Preferred Stock, is the Series A Preferred Stock
(the "Series A Preferred Stock") and the stated value amount shall be Ten
Dollars ($10.00) per share (the "Stated Value ").


II. CERTAIN DEFINITIONS


Unless otherwise defined in this Certificate of Designations, all capitalized
terms, when used herein, shall have the same meaning as is defined in the
Subscription Agreement.  For purposes of this Certificate of Designation, in
addition to the other terms defined herein, the following terms shall have the
following meanings:


A           “Affiliates” of any particular Person means any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by or under common control with such Person.  For purposes of this
definition, “ control ” (including the terms “ controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


B.           “Bloomberg” shall mean Bloomberg, L.P. (or any successor to its
function of reporting stock prices).
 
C.           "Business Day" means any day, other than a Saturday or Sunday, or a
day on which banking institutions in the State of New York are authorized or
obligated by law, regulation or executive order to close.


D.           “Common Stock” means the common stock of the Corporation, par value
$0.001 per share, together with any securities into which the common stock may
be reclassified.
 
E.           “Common Stock Deemed Outstanding” shall mean the number of shares
of Common Stock actually outstanding (not including shares of Common Stock held
in the treasury of the Corporation), plus (x) the maximum total number of shares
of Common Stock issuable upon the exercise of the Options, as of the date of
such issuance or grant of such Options, if any, and (y) the maximum total number
of shares of Common Stock issuable upon conversion or exchange of Convertible
Securities, as of the date of issuance of such Convertible Securities, if any.
 
 
1

--------------------------------------------------------------------------------

 


F.           "Conversion Date" means, for any Conversion, the date specified in
the notice of conversion in the form attached hereto (the "Notice of
Conversion"), so long as a copy of the Notice of Conversion is faxed, emailed or
delivered by other means resulting in notice to the Corporation before 11:59
p.m., New York City time, on the Conversion Date indicated in the Notice of
Conversion; provided, however, that if the Notice of Conversion is not so faxed,
emailed or otherwise delivered before such time, then the Conversion Date shall
be the date the Holder faxes or otherwise delivers the Notice of Conversion to
the Corporation.


G.           “Convertible Securities” shall have the meaning as defined in
Article VIII, Section F(ii) of this Certificate of Designations.


H.           “Conversion Shares” means such number of shares of Common Stock as
shall be determined by dividing (i) the ten dollar ($10.00) Stated Value per
share of Series A Preferred Stock, by (ii) the Series A Conversion Price per
share, then in effect.
 
I.           “Dilutive Issuance” shall have the meaning as defined in Article
VIII, Section E of this Certificate of Designations.
 
J.            “Holder” shall mean the collective reference to the Investor, its
Affiliates or any one or more holder(s) of shares of Series A Preferred Stock.
 
K.           “Indebtedness” shall mean the collective reference to (i) all
loans, advances, debts, liabilities, obligations, covenants and duties owing by
the Corporation or any Subsidiary of any kind or nature, present or future,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including, without limitation, those acquired by
assignment, purchase, discount or otherwise), whether absolute or contingent,
due or to become due, and however acquired, including all interest, charges,
expenses, commitment, facility or other fees, attorneys’ fees, and any other sum
properly chargeable to the Corporation under any of the foregoing, (ii) any and
all other indebtedness secured by the assets of the Corporation or any
Subsidiary, (iii) any and all other obligations designated as “senior
indebtedness” or “secured indebtedness” by the terms thereof, (iv) any and all
leases which, under generally accepted accounting principles would be
capitalized on the balance sheet of the Corporation or any Subsidiary, and (vv)
any and all other indebtedness incurred in connection with the amendment,
restatement, refinancing or replacement of any of the foregoing.


L.            “Investor” shall mean any Person who purchases from the
Corporation, for the Original Issue Price, any shares of Series A Preferred
Stock being issued pursuant to the Subscription Agreement.


M.           “Issuance Date" means one (1) Business Day following the filing of
this Series A Certificate of Designation with the Secretary of State of the
State of Delaware.


N.           "Majority Holders" means the Holders of a majority of the then
outstanding shares of Series A Preferred Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
O.           “Market Price” means, as of any Trading Day, (i) the last reported
sale prices for the shares of Common Stock on a national securities exchange
which is the principal trading market for the Common Stock as reported by
Bloomberg or (ii) if no national securities exchange is the principal trading
market for the shares of Common Stock, the average of the last reported sale
prices on the principal trading market for the Common Stock as reported by
Bloomberg, or (iii) if market value cannot be calculated as of such date on any
of the foregoing bases, the Market Price shall be the fair market value as
reasonably determined in good faith by (A) the Board of Directors of the
Corporation, or (B) at the option of a majority-in-interest of the holders of
the outstanding Series A Preferred Stocks by an independent investment bank of
nationally recognized standing in the valuation of businesses similar to the
business of the Corporation.  The manner of determining the Market Price of the
Common Stock set forth in the foregoing definition shall apply with respect to
any other security in respect of which a determination as to market value must
be made hereunder.


P.           “National Securities Exchange” means any one of the New York Stock
Exchange, the NYSE Amex Exchange, the NASDAQ Capital Market, the OTC Bulletin
Board or any other national securities exchange in the United States where the
Corporation’s Common Stock may trade.


Q.           “Original Issue Price” means the sum of $10.00, representing the
aggregate purchase price for each share of Series A Preferred Stock at the
Stated Value.


R.           "Redemption Date" means the date specified in the notice of
redemption by the Corporation in the form attached hereto (the "Notice of
Redemption ") of its intention to redeem and repurchase the Series A Preferred
Stock; provided, that such Redemption Date shall be a date that is not later
than thirty (30) calendar days following the date the Notice of Redemption is
provided to Holders of Series A Preferred Stock in the manner specified in
Paragraph B of Article X of this Certificate of Designations.
 
S.           “Redemption Payment Date” shall mean a date which shall be the
Business Day immediately following the Redemption Date.


T.           “Series A Conversion Price” means One Dollar ($1.00), or such other
dollar amount (or fraction thereof) into which such Series A Conversion Price
may be adjusted pursuant to Article VIII of this Certificate.


U.           “Stated Value” means Ten Dollars ($10.00) per share of Series A
Preferred Stock.


V.           “Subscription Agreement” shall mean the individual and collective
reference to the Series A preferred stock purchase agreements, each dated as of
March 31, 2010, between the Corporation and the Holder(s) of the Series A
Preferred Stock, pursuant to which on the Issuance Date, the Corporation issued,
and the Investors purchased, an aggregate of up to 250,000 shares of Series A
Preferred Stock for $2,500,000, all upon the terms and conditions stated
therein.
 
W.          “Subsidiary” shall mean any Person means another Person, an amount
of the voting securities, other voting ownership or voting partnership interests
of which is sufficient to elect at least a majority of its Board of Directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned directly or indirectly by such first
Person.


X.           “Trading Day” shall mean any day on which the Common Stock is
traded for any period on the principal securities exchange or other securities
market on which the Common Stock is then being traded.
 
 
3

--------------------------------------------------------------------------------

 
 
III. DIVIDENDS
 
A           The Series A Preferred Stock shall pay an annual dividend at the
rate of twelve percent (12%) per annum, payable quarterly, on the last Business
Day of each December, March, June and September (each a “Dividend Payment
Date”), based on a 360 day calendar year.  Such quarterly dividend shall be
payable on each Dividend Payment Date as follows:
 
(i)           sixty percent (60%) of each quarterly dividend (based on an annual
rate of seven percent (7%) per annum) shall be payable in cash; and
 
(ii)           forty percent (40%) of each quarterly dividend (based on an
annual rate of five percent (5%) per annum) shall be payable either in cash, or
at the sole option of the Corporation, in additional shares of Common Stock,
calculated for such purposes by dividing the amount of the quarterly dividend
then payable by 100% of the Market Price of the Common Stock on such Dividend
Payment Date.
 
B.           In the event the Holder of Series A Preferred Stock shall elect to
convert all or any portion of his or its Series A Preferred Stock into Common
Stock, all accrued and unpaid dividends on the amount so converted shall be
payable as of the Conversion Date, pro-rated for any period of less than 90
days, in the manner provided in Paragraph A of this Article III.
 
C.           No cash dividends or distributions shall be declared or paid or set
apart for payment on the Common Stock or any other Junior Securities unless such
cash dividend or distribution is likewise declared, paid or set apart for
payment on the Series A Preferred Stock.
 
D.           No dividends or distributions shall be declared or paid or set
apart for payment on the Series A Preferred Stock unless full and (if
applicable) cumulative dividends have been or are contemporaneously declared,
paid or set apart for payment on all Senior Securities (as hereinafter defined)
in accordance with the respective terms of the Certificates of Designations for
such Senior Securities.
 
IV. RESERVATION OF SHARES OF COMMON STOCK


A.           Reserved Amount.   Immediately following the Corporation’s filing
of an Amendment to its Certificate of Incorporation authorizing an increase to
its authorized Common Stock,  the Corporation shall reserve not less than
1,100,000 shares of its authorized but unissued shares of Common Stock for
issuance upon conversion of the Series A Preferred Stock (including any shares
that may be issuable in connection with the adjustment provisions of this
Certificate of Designations), and, thereafter, the number of authorized but
unissued shares of Common Stock so reserved (the "Reserved Amount") shall at all
times be sufficient to provide for the full conversion of all of the Series A
Preferred Stock (including any shares that may be issuable in connection with
the adjustment provisions of this Certificate of Designations) outstanding or
issuable upon conversion of the Class A Warrant Shares, at the current Series A
Series A Conversion Price thereof, and any anticipated adjustments to such
Series A Series A Conversion Price.


B.           Increases to Reserved Amount. During the period that the
Corporation’s Common Stock is not listed on any National Securities Exchange or
on the OTC Bulletin Board, the Corporation shall, twice annually, review the
Reserved Amount for any stock splits, or adjustments on the Series A Preferred
Stock, or similar situations to determine whether the Reserved Amount needs to
be increased.
 
 
4

--------------------------------------------------------------------------------

 
 
V. RANK


All shares of the Series A Preferred Stock shall rank (i) senior to the
Corporation's Common Stock and any other class of securities which is
specifically designated as junior to the Series A Preferred Stock (collectively,
with the Common Stock, the "Junior Securities"); (ii) pari passu with any other
class or series of Preferred Stock of the Corporation hereafter created
specifically ranking, by its terms, on parity with the Series A Preferred Stock
(the "Pari Passu Securities"); and (iii) junior to any (A) Indebtedness, or (B)
other class or series of Preferred Stock or other capital stock of the
Corporation hereafter created (with the written consent of the Majority Holders
obtained in accordance with Article IX hereof) specifically ranking, by its
terms, senior to the Series A Preferred Stock (collectively, the "Senior
Securities"), in each case as to distribution of assets upon liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary.


VI. LIQUIDATION PREFERENCE


A.           In the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary, distributions to the stockholders
of the Corporation shall be made in the following manner:


(i)           After payment or provision for payment of any distribution on any
Senior Securities, the Holders of the Series A Preferred Stock shall be entitled
to receive, on a pari passu basis with the holders of the Pari Passu Securities,
and prior and in preference to any distribution of any of the assets or surplus
funds of the Corporation to the holders of the Common Stock by reason of their
ownership of such stock, an amount equal to the sum of (x) Ten Dollars ($10.00)
for each share of Series A Preferred Stock then held by them (the "Initial
Series A Liquidation Preference Price"), and (y) an amount equal to all unpaid
dividends on the Series A Preferred Stock, if any.  If upon the occurrence of a
liquidation, dissolution or winding up of the Corporation the assets and funds
thus distributed among the holders of the Series A Preferred Stock and the Pari
Passu Securities shall be insufficient to permit the payment to such holders of
the full liquidation preference amount based on the Initial Series A Liquidation
Preference Price, then the entire assets and funds of the Corporation legally
available for distribution shall be distributed ratably among the holders of the
Series A Preferred Stock and the Pari Passu Securities in proportion to the
preferential amount each such holder is otherwise entitled to receive.


(ii)           After setting apart or paying in full the preferential amounts
due pursuant to Section VI (A)(i) above, the remaining assets of the Corporation
available for distribution to stockholders, if any, shall be distributed to the
holders of the Series A Preferred Stock, the Series A Preferred Stock and  the
Common Stock on a pro rata basis, based on the number of shares of Common Stock
then held by each Holder, as though all shares of Series A Preferred Stock and
Series A Preferred Stock had been converted into Common Stock immediately prior
to the date of such distribution.


VII. CONVERSION


A.            Optional and Automatic Conversion


(i)           Optional Conversion. Holders of Series A Preferred Stock may at
their option convert all or any portion of their shares of Series A Preferred
Stock into Common Stock of the Corporation at any time or from time to time (an
“Optional Conversion”).


(ii)           Automatic Conversion. Unless previously converted into Common
Stock, all shares of Series A Preferred Stock that are outstanding on a date
which shall be the earlier to occur of:
 
 
5

--------------------------------------------------------------------------------

 
 
(A)   the date on which the average of the Market Prices of the Common Stock of
the Corporation for any twenty (20) consecutive Trading Days shall be Two
Dollars ($2.00) or higher, or
 
(B)           five (5) years from the Issuance Date,


shall, without any further action on the part of the Holder or the Corporation,
be automatically converted into shares of Common Stock of the Corporation (a
“Automatic Conversion”).


(iii)           In the event of any one or more Optional Conversions or any
Automatic Conversion pursuant to this Article VII(A) (each a "Conversion") each
share of Series A Preferred Stock shall be convertible into a number of fully
paid and non-assessable shares of Common Stock determined in accordance with the
following formula:


The Original Issue Price
Series A Conversion Price then in effect


B.           Mechanics of Conversion. In order to effect an Conversion, a Holder
of shares of Series A Preferred Stock shall: (i) fax (or otherwise deliver) a
copy of the fully executed Notice of Conversion to the Corporation (Attention:
Secretary) and (ii) surrender or cause to be surrendered the original
certificates representing the Series A Preferred Stock being converted (the
"Series A Preferred Stock Certificates"), duly endorsed, along with a copy of
the Notice of Conversion as soon as practicable thereafter to the
Corporation.  Upon receipt by the Corporation of a facsimile copy of a Notice of
Conversion from a Holder, the Corporation shall promptly send, via facsimile, a
confirmation to such Holder stating that the Notice of Conversion has been
received, the date upon which the Corporation expects to deliver the Common
Stock issuable upon such conversion and the name and telephone number of a
contact person at the Corporation regarding the conversion.  The Corporation
shall not be obligated to issue shares of Common Stock upon a conversion unless
either the Series A Preferred Stock Certificates are delivered to the
Corporation as provided above, or the Holder notifies the Corporation that such
Series A Preferred Stock Certificates have been lost, stolen or destroyed and
delivers the documentation to the Corporation required by Article XII. B hereof.


(i)           Delivery of Common Stock Upon Conversion. Upon the surrender of
Series A Preferred Stock Certificates accompanied by a Notice of Conversion, the
Corporation (itself, or through its transfer agent, as appropriate) shall, no
later than the later of (a) the fifth (5th) Business Day following the
Conversion Date and (b) the Business Day immediately following the date of such
surrender (or, in the case of lost, stolen or destroyed certificates, after
provision of indemnity pursuant to Article XI B) (the "Delivery Period"), issue
and deliver (i.e., deposit with a nationally recognized overnight courier
service portage prepaid) to the Holder or its nominee (x) that number of shares
of Common Stock issuable upon conversion of such shares of Series A Preferred
Stock being converted and (y) a certificate representing the number of shares of
Series A Preferred Stock not being converted, if any.  Notwithstanding the
foregoing, the Holder of Series A Preferred Stock shall, for all purposes, be
deemed to be a record owner of that number of shares of Common Stock issuable
upon conversion of those shares of Series A Preferred Stock set forth in the
Conversion Notice as at the date of such Conversion Notice.  In addition, if the
Corporation's transfer agent is participating in the Depository Trust
Corporation ("DTC") Fast Automated Securities Transfer program, and so long as
the certificates therefore do not bear a legend (pursuant to the terms of the
Securities Subscription Agreement) and the Holder thereof is not then required
to return such certificate for the placement of a legend thereon (pursuant to
the terms of the Securities Subscription Agreement), the Corporation shall cause
its transfer agent to promptly electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of the Holder or its
nominee with DTC through its Deposit Withdrawal Agent Commission system ("DTC
Transfer").  If the aforementioned conditions to a DTC Transfer are not
satisfied, the Corporation shall deliver as provided above to the Holder
physical certificates representing the Common Stock issuable upon conversion.
Further, a Holder may instruct the Corporation to deliver to the Holder physical
certificates representing the Common Stock issuable upon conversion in lieu of
delivering such shares by way of DTC Transfer.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)            Taxes.  The Corporation shall pay any and all taxes that may be
imposed upon it respect to the issuance and delivery of the shares of Common
Stock upon the conversion of the Series A Preferred Stock.


(iii)           No Fractional Shares.  If any conversion of Series A Preferred
Stock would result in the issuance of a fractional share of Common Stock
(aggregating all shares of Series A Preferred Stock being converted pursuant to
a given Notice of Conversion), such fractional share shall be payable in cash
based upon the Series A Series A Conversion Price per share, and the number of
shares of Common Stock issuable upon conversion of the Series A Preferred Stock
shall be the next lower whole number of shares.  If the Corporation elects not
to, or is unable to, make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one whole share of Common
Stock.


(iv)           Conversion Disputes.   In the case of any dispute with respect to
a conversion, the Corporation shall promptly issue such number of shares of
Common Stock in accordance with subparagraph (i) above as are not disputed. If
such dispute involves the calculation of the Series A Conversion Price, and such
dispute is not promptly resolved by discussion between the relevant Holder and
the Corporation, the Corporation and the Holder shall submit their disputed
calculations to an independent outside accountant via facsimile within three
Business Days of receipt of the Notice of Conversion. The accountant, at the
Corporation's sole expense, shall promptly audit the calculations and notify the
Corporation and the Holder of the results no later than three Business Days from
the date it receives the disputed calculations. The accountant's calculation
shall be deemed conclusive, absent manifest error. The Corporation shall then
issue the appropriate number of shares of Common Stock in accordance with
subparagraph (i) above.


(v)   Payment of Accrued Amounts.  Upon conversion of any shares of Series A
Preferred Stock, all amounts then accrued or payable on such shares under this
Certificate of Designation (including, without limitation, all Dividends, if
any) through and including the Conversion Date shall be paid by the Corporation
in cash. In the event that the Corporation elects to effect a payment-in-kind,
the number of fully paid and non-assessable shares of Common Stock due shall be
determined in accordance with the following formula:


All Amounts Accrued or Payable
 Series A Conversion Price


VIII. ADJUSTMENTS
 
The Series A Conversion Price and the number of Conversion Shares shall be
subject to adjustment as follows:


 
7

--------------------------------------------------------------------------------

 
 
A.           Subdivision or Combination of Common Stock.  If the Corporation at
any time subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Conversion Shares issuable upon
conversion of the Series A Preferred Stock will be proportionately increased and
the Series A Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced.  If the Corporation at any time combines (by
any reverse stock split, recapitalization, reorganization, reclassification or
otherwise) the shares of Common Stock acquirable hereunder into a smaller number
of shares, then, after the date of record for effecting such combination,  the
Conversion Shares issuable upon conversion of the Series A Preferred Stock will
be proportionately reduced and the Series A Conversion Price in effect
immediately prior to such combination will be proportionately increased.
 
B.           [Intentionally Omitted].
 
C.           Consolidation, Merger or Sale.  In case of any consolidation of the
Corporation with, or merger of the Corporation into any other corporation, or in
case of any sale or conveyance of all or substantially all of the assets of the
Corporation other than in connection with a plan of complete liquidation of the
Corporation, then as a condition of such consolidation, merger or sale or
conveyance, adequate provision will be made whereby the Holder of the Series A
Preferred Stock will have the right to acquire and receive upon conversion of
the Series A Preferred Stock in lieu of the shares of Common Stock immediately
theretofore acquirable upon the conversion of the Series A Preferred Stock, such
shares of stock, securities or assets as may be issued or payable with respect
to or in exchange for the number of shares of Common Stock immediately
theretofore acquirable and receivable upon conversion of the Series A Preferred
Stock had such consolidation, merger or sale or conveyance not taken place.  In
any such case, the Corporation will make appropriate provision to insure that
the provisions of this Article VIII Section C hereof will thereafter be
applicable as nearly as may be in relation to any shares of stock or securities
thereafter deliverable upon the conversion of the Series A Preferred Stock.  The
Corporation will not effect any consolidation, merger or sale or conveyance
unless prior to the consummation thereof, the successor corporation (if other
than the Corporation) assumes by written instrument the obligations under this
Article VIII Section C and the obligations to deliver to the Holder of the
Series A Preferred Stock such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to acquire.
 
D.           Distribution of Assets.  In case the Corporation shall declare or
make any distribution of its assets (including cash) to holders of Common Stock
as a partial liquidating dividend, by way of return of capital or otherwise,
then, after the date of record for determining shareholders entitled to such
distribution (on an “as converted” basis, as though all Series A Preferred Stock
had been converted into Common Stock immediately prior to the dividend
declaration date), the Holder of the Series A Preferred Stock shall be entitled
upon conversion of the Series A Preferred Stock for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the Holder had the Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such distribution.
 
 
8

--------------------------------------------------------------------------------

 
 
E.           Adjustment Due to Dilutive Issuance.  If, at any time when any
shares of Series A Preferred Stock are issued and outstanding, the Corporation
issues or sells, or in accordance with this Article VIII is deemed to have
issued or sold, any shares of Common Stock for no consideration or for a
consideration per share (before deduction of reasonable expenses or commissions
or underwriting discounts or allowances in connection therewith) less than the
Series A Conversion Price in effect on the date of such issuance (or deemed
issuance) of such shares of Common Stock (a “Dilutive Issuance”), then
immediately upon the Dilutive Issuance, the Series A Conversion Price will be
reduced to the price determined by multiplying the Series A Conversion Price in
effect immediately prior to the Dilutive Issuance by a fraction, (i) the
numerator of which is an amount equal to the sum of (x) the number of shares of
Common Stock Deemed Outstanding immediately prior to the Dilutive Issuance, plus
(y) the quotient of the aggregate consideration, calculated as set forth in
Article VIII, received by the Corporation upon such Dilutive Issuance divided by
the Series A Conversion Price in effect immediately prior to the Dilutive
Issuance, and (ii) the denominator of which is the Common Stock Deemed
Outstanding immediately after the Dilutive Issuance; provided that only one
adjustment will be made for each Dilutive Issuance.  No adjustment to the Series
A Conversion Price shall have the effect of increasing the Series A Conversion
Price above the Series A Conversion Price in effect immediately prior to such
adjustment.
 
F.           Effect on Series A Conversion Price of Certain Events.  For
purposes of determining the adjusted Series A Conversion Price, the following
will be applicable:
 
(i)            Issuance of Rights or Options.  If the Corporation in any manner
issues or grants any warrants, rights or options, whether or not immediately
exercisable, to subscribe for or to purchase Common Stock or Convertible
Securities (such warrants, rights and options to purchase Common Stock or
Convertible Securities are hereinafter collectively referred to in this Article
VIII as “Options”) and the price per share for which Common Stock is issuable
upon the exercise of such Options is less than the Series A Conversion Price on
the date of issuance or grant of such Options, then the maximum total number of
shares of Common Stock issuable upon the exercise of all such Options will, as
of the date of the issuance or grant of such Options, be deemed to be
outstanding and to have been issued and sold by the Corporation for such price
per share.  For purposes of the preceding sentence, the “price per share for
which Common Stock is issuable upon the exercise of such Options” is determined
by dividing (i) the total amount, if any, received or receivable by the
Corporation as consideration for the issuance or granting of all such Options,
plus the minimum aggregate amount of additional consideration, if any, payable
to the Corporation upon the exercise of all such Options, plus, in the case of
Convertible Securities (as hereinafter defined) issuable upon the exercise of
such Options, the minimum aggregate amount of additional consideration payable
upon the conversion or exchange thereof at the time such Convertible Securities
first become convertible or exchangeable, by (ii) the maximum total number of
shares of Common Stock issuable upon the exercise of all such Options (assuming
full conversion or exchange of Convertible Securities, if applicable).  No
further adjustment to the Series A Conversion Price will be made upon the actual
issuance of such Common Stock upon the exercise of such Options or upon the
conversion or exchange of Convertible Securities issuable upon exercise of such
Options.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)            Issuance of Convertible Securities.  If the Corporation in any
manner issues or sells any other series or classes of Preferred Stock (other
than the Series A Preferred Stock) or any notes, debentures, evidences of
Indebtedness or other securities that are convertible into or exchangeable for
Common Stock (“Convertible Securities”), whether or not immediately convertible
(other than where the same are issuable upon the exercise of Options) and the
price per share for which Common Stock is issuable upon such conversion or
exchange is less than the Series A Conversion Price on the date of issuance,
then the maximum total number of shares of Common Stock issuable upon the
conversion or exchange of all such Convertible Securities will, as of the date
of the issuance of such Convertible Securities, be deemed to be outstanding and
to have been issued and sold by the Corporation for such price per share.  For
the purposes of the preceding sentence, the “price per share for which Common
Stock is issuable upon such conversion or exchange” is determined by dividing
(i) the total amount, if any, received or receivable by the Corporation as
consideration for the issuance or sale of all such Convertible Securities, plus
the minimum aggregate amount of additional consideration, if any, payable to the
Corporation upon the conversion or exchange thereof at the time such Convertible
Securities first become convertible or exchangeable, by (ii) the maximum total
number of shares of Common Stock issuable upon the conversion or exchange of all
such Convertible Securities.  No further adjustment to the Series A Conversion
Price will be made upon the actual issuance of such Common Stock upon conversion
or exchange of such Convertible Securities.
 
(iii)           Change in Option Price or Conversion Rate.  If there is a change
at any time in (i) the amount of additional consideration payable to the
Corporation upon the exercise of any Options; (ii) the amount of additional
consideration, if any, payable to the Corporation upon the conversion or
exchange of any Convertible Securities; or (iii) the rate at which any
Convertible Securities are convertible into or exchangeable for Common Stock
(other than under or by reason of provisions designed to protect against
dilution), the Series A Conversion Price in effect at the time of such change
will be readjusted to the Series A Conversion Price which would have been in
effect at such time had such Options or Convertible Securities still outstanding
provided for such changed additional consideration or changed conversion rate,
as the case may be, at the time initially granted, issued or sold.
 
(iv)           Treatment of Expired Options and Unexercised Convertible
Securities.  If, in any case, the total number of shares of Common Stock
issuable upon exercise of any Option or upon conversion or exchange of any
Convertible Securities is not, in fact, issued and the rights to exercise such
Option or to convert or exchange such Convertible Securities shall have expired
or terminated, the Series A Conversion Price then in effect will be readjusted
to the Series A Conversion Price which would have been in effect at the time of
such expiration or termination had such Option or Convertible Securities, to the
extent outstanding immediately prior to such expiration or termination (other
than in respect of the actual number of shares of Common Stock issued upon
exercise or conversion thereof), never been issued.
 
 
10

--------------------------------------------------------------------------------

 
 
(v)           Calculation of Consideration Received.  If any Common Stock,
Options or Convertible Securities are issued, granted or sold for cash, the
consideration received therefor for purposes hereof will be the amount received
by the Corporation therefor, before deduction of reasonable commissions,
underwriting discounts or allowances or other reasonable expenses paid or
incurred by the Corporation in connection with such issuance, grant or sale.  In
case any Common Stock, Options or Convertible Securities are issued or sold for
a consideration part or all of which shall be other than cash, the amount of the
consideration other than cash received by the Corporation will be the fair value
of such consideration, except where such consideration consists of securities,
in which case the amount of consideration received by the Corporation will be
the Market Price thereof as of the date of receipt.  In case any Common Stock,
Options or Convertible Securities are issued in connection with any acquisition,
merger or consolidation in which the Corporation is the surviving corporation,
the amount of consideration therefor will be deemed to be the fair value of such
portion of the net assets and business of the non-surviving corporation as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be.  The fair value of any consideration other than cash or securities
will be determined in good faith by the Board of Directors of the Corporation.
 
(G)           Exceptions to Adjustments.  Notwithstanding anything contained to
the contrary in this Article VIII, no adjustment to the Series A Conversion
Price or Conversion Shares pursuant to Section (E) of this Article VIII will be
made:
 
(i)            upon the issuance of shares of Common Stock or Options or
Convertible Securities to eligible Persons pursuant to any stock or option plan
duly adopted by the Board of Directors of the Corporation, subject to compliance
with the terms of the Stock Option Plan referred to in the Subscription
Agreement, including the limitations on Options issued or issuable to the “Key
Employees” as defined in the Subscription Agreement; or
 
(ii)            upon the issuance of shares of Common Stock issuable upon the
exercise of Options or conversion of any Convertible Securities that are
outstanding as of the date of filing of this Certificate of Designations,
including, without limitation, the Series A Preferred Stock or any other
securities issued pursuant to the Subscription Agreement; or
 
(iii)           the issuance of shares of Series A Preferred Stock as
pay-in-kind dividends with respect to the Series A Preferred Stock;
 
(iv)           the issuance (not for capital raising purposes) of shares of
Common Stock, Convertible Securities or Options to financial institutions,
lessors or vendors in connection with commercial credit or service arrangements,
equipment financings or similar transactions, all approved by the Board of
Directors of the Corporation; or
 
(v)            the issuance of shares of Common Stock, Convertible Securities or
Options to provide financing to consummate any acquisition of the assets,
securities or business of any other Person.  


 
11

--------------------------------------------------------------------------------

 
 
(H)           Notice of Adjustment.  Upon the occurrence of any event which
requires any adjustment of the Series A Conversion Price, then, and in each such
case, the Corporation shall give notice thereof to the Holder of the Series A
Preferred Stock, which notice shall state the Series A Conversion Price
resulting from such adjustment and the increase or decrease in the number of
Conversion Shares purchasable at such price upon exercise, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Such calculation shall be certified by the Chief
Financial Officer of the Corporation.
 
(I)            Minimum Adjustment of Series A Conversion Price.  No adjustment
of the Series A Conversion Price shall be made in an amount of less than 1% of
the Series A Conversion Price in effect at the time such adjustment is otherwise
required to be made, but any such lesser adjustment shall be carried forward and
shall be made at the time and together with the next subsequent adjustment
which, together with any adjustments so carried forward, shall amount to not
less than 1% of such Series A Conversion Price.
 
(J)            No Fractional Shares.  No fractional shares of Common Stock are
to be issued upon the conversion of the Series A Preferred Stock, but the
Corporation shall pay a cash adjustment in respect of any fractional share which
would otherwise be issuable in an amount equal to the same fraction of the
average Market Price per share of the Common Stock for the five (5) Trading Days
immediately prior to the date of such exercise.
 
(K)           Other Notices.  In case at any time:
 
(i)           the Corporation shall declare any dividend upon the Common Stock
payable in shares of stock of any class or make any other distribution
(including dividends or distributions payable in cash out of retained earnings)
to the holders of the Common Stock;
 
(ii)          the Corporation shall offer for subscription pro rata to the
holders of the Common Stock any additional shares of stock of any class or other
rights;
 
(iii)         there shall be any capital reorganization of the Corporation, or
reclassification of the Common Stock, or consolidation or merger of the
Corporation with or into, or sale of all or substantially all its assets to,
another corporation or entity;


(iv)         there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Corporation;


then, in each such case, the Corporation shall give to the Holder of the Series
A Preferred Stock (a) notice of the date on which the books of the Corporation
shall close or a record shall be taken for determining the holders of Common
Stock entitled to receive any such dividend, distribution, or subscription
rights or for determining the holders of Common Stock entitled to vote in
respect of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up and (b) in the case of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up of the Corporation, notice of the date (or, if not
then known, a reasonable approximation thereof by the Corporation) when the same
shall take place.  Such notice shall also specify the date on which the holders
of Common Stock shall be entitled to receive such dividend, distribution, or
subscription rights or to exchange their Common Stock for stock or other
securities or property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation, or winding-up, as the
case may be.  Such notice shall be given at least thirty (30) days prior to the
record date or the date on which the Corporation’s books are closed in respect
thereto.  Failure to give any such notice or any defect therein shall not affect
the validity of the proceedings referred to in clauses (i), (ii), (iii) and (iv)
above.
 
 
12

--------------------------------------------------------------------------------

 
 
IX. VOTING RIGHTS


A.          Class Voting Rights.   Holders of the Series A Preferred Stock shall
vote together as a separate class on all matters which impact the rights, value
or conversion terms, or ranking of the Series A Preferred Stock, as provided
herein.


B.           No Other Voting Rights.   Except as otherwise required by law or as
set forth herein, Series A Preferred Stock shall have no other voting rights and
the Holder of each share of Series A Preferred Stock shall not be entitled to
cast, at any regular or special meeting of stockholders of the Corporation or in
connection with the solicitation of any written consent of stockholders of the
Corporation, any votes.


X. PROTECTION PROVISIONS


The Corporation shall not, without first obtaining the affirmative vote or
written consent of the Majority Holders of the Series A Preferred Stock, voting
or consenting as a separate class, given in person or by proxy:
 
A.          make any amendment or modification of the Corporation’s Certificate
of Incorporation or by-laws in any manner which has or could reasonably be
expected to have, an adverse effect on the rights, privileges and designations
of the Series A Preferred Stock;
 
B.          issue any additional shares of Series A Preferred Stock; or
 
C.          amend or modify in any manner this Series A Certificate of
Designation;.


XI. MISCELLANEOUS


A.          Cancellation of Series A Preferred Stock If any shares of Series A
Preferred Stock are converted pursuant to this Series A Certificate of
Designations, the shares so converted or redeemed shall be canceled, shall
return to the status of authorized, but unissued Series A Preferred Stock of no
designated series, and shall not be issuable by the Corporation as Series A
Preferred Stock.


B.           Lost or Stolen Certificates. Upon receipt by the Corporation of (i)
evidence of the lost, theft, destruction or mutilation of any Series A Preferred
Stock Certificate(s) and (ii) (y) in the case of loss, theft or destruction,
indemnity (without any bond or other security) reasonably satisfactory to the
Corporation, or (z) in the case of mutilation, the Series A Preferred Stock
Certificate(s) (surrendered for cancellation), the Corporation shall execute and
deliver new Series A Preferred Stock Certificate(s) of like tenor and
date.  However, the Corporation shall not be obligated to reissue such lost,
stolen, destroyed or mutilated Series A Preferred Stock Certificate(s) if the
Holder contemporaneously requests the Corporation to convert such Series A
Preferred Stock.


C           Waiver Notwithstanding any provision in this Certificate of
Designation to the contrary, any provision contained herein and any right of the
Holders of Series A Preferred Stock granted hereunder may be waived as to all
shares of Series A Preferred Stock (and the Holders thereof) upon the written
consent of the Majority Holders, unless a higher percentage is required by
applicable law, in which case the written consent of the Holders of not less
than such higher percentage of shares of Series A Preferred Stock shall be
required.
 
 
13

--------------------------------------------------------------------------------

 
 
D.          Information Rights So long as shares of Series A Preferred Stock are
outstanding, the Corporation will deliver to each Holder of Series A Preferred
Stock (i) audited annual financial statements to the Holders of Series A
Preferred Stock within 90 days after the end of each fiscal year; (ii) and
unaudited quarterly financial statements within 45 days of the end of each
fiscal quarter.  To the extent that such information is electronically available
on the Corporation's Form 10-K Annual Reports, Form 10-Q Quarterly Reports, Form
8-K Periodic Reports and Annual Reports to Shareholders, the Corporation need
not separately furnish such documents to Holders of the Series A Preferred
Stock.
 
E            Notices. Any notices required or permitted to be given under the
terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally, by nationally recognized overnight carries
or by confirmed facsimile transmission, and shall be effective five days after
being placed in the mail, if mailed, or upon receipt or refusal of receipt, if
delivered personally or by nationally recognized overnight carrier or confirmed
facsimile transmission, in each case addressed to a party. The addresses for
such communications are (i) if to the Corporation to Gulfstream International
Group, Inc., 3201 Griffin Road, Ft. Lauderdale, Florida, attn: Chief Executive
Officer; and (ii) if to any Holder to the address set forth in the Subscription
Agreement, or such other address as may be designated in writing hereafter, in
the same manner, by such person.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned declares under penalty of perjury under the
laws of the State of Delaware that he has read the foregoing Certificate of
Designation and knows the contents thereof, and that he is duly authorized to
execute the same on behalf of the Corporation, this 31st day of March, 2010.
 

  GULFSTREAM INTERNATIONAL GROUP, INC.          
 
By:
/s/ David F. Hackett      
David F. Hackett
     
Chief Executive Officer
         

 
 
 

 
 
 
15

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder
in order to Convert the Series A Preferred Stock)


The undersigned hereby irrevocably elects to convert __________ shares of Series
A Convertible Preferred Stock (the "Conversion"), represented by Stock
Certificate No(s). ______________ (the "Series A Preferred Stock Certificates"),
into shares of common stock ("Common Stock") of National Holdings Corporation
(the "Corporation") according to the conditions of the Certificate of
Designation, Preferences and Rights of Series A Preferred Stock (the
"Certificate of Designation"), as of the date written below.   If securities are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto.  No fee will be
charged to the Holder for any conversion, except for transfer taxes, if any Each
Series A Preferred Stock Certificate is attached hereto (or evidence of loss,
theft or destruction thereof).


Except as may be provided below, the Corporation shall electronically transmit
the Common Stock issuable pursuant to this Notice of Conversion to the account
of the undersigned or its nominee (which is) with DTC through its Deposit
Withdrawal Agent Commission System ("DTC Transfer").


In the event of partial exercise, please reissue a new stock certificate for the
number of shares of Series A Preferred Stock which shall not have been
converted.


The undersigned acknowledges and agrees that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of
Series A Preferred Stock have been or will be made only pursuant to an effective
registration of the transfer of the Common Stock under the Securities Act of
1933, as amended (the "Act"), or pursuant to an exemption from registration
under the Act.


In lieu of receiving the shares of Common Stock issuable pursuant to this Notice
of Conversion by way of DTC Transfer, the undersigned hereby requests that the
Corporation issue and deliver to the undersigned physical certificates
representing such shares of Common Stock.
 
 
Date of Conversion:
Applicable Series A Conversion Price:  $________




 

  Signature: ________________  
Name: ___________________
         
Address:

 


 
16

--------------------------------------------------------------------------------

 